Citation Nr: 1029002	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-36 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral eye disability, 
to include loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from August 
1956 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

The Veteran testified before an RO Decision Review Officer (DRO) 
at an August 2008 hearing.  A transcript of the hearing is of 
record.  The Veteran properly withdrew his request for a hearing 
before the Board in a June 2009 statement.  See 38 C.F.R. 
§ 20.702(e) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends his current bilateral eye disability is 
attributable to an inservice injury in which he fell over a 
locker box and struck his head.  Service treatment records 
document that he was treated for a laceration to the right eye, 
following a fall in which he struck his head. 

An August 2008 VA medical record reflects the ". . .veteran may 
have experienced a stroke or damage to the optic nerves in an 
area affecting both eyes secondary to the head injury from sort 
of latent event years after the initial head injury."  The 
meaning and impact of the aforementioned statement on the current 
claim is entirely unclear due to, among other things, the lack of 
specificity regarding the date of the head injury.  It does, 
however, suggest that the Veteran's ultimate vision loss may be 
secondary to a stroke, which was induced by a head injury 
incurred in service.

The Board finds that the August 2008 VA treatment record raises 
an informal claim for service connection for residuals of a 
stroke.  However, the issue of entitlement to service connection 
for residuals of a stroke has not yet been adjudicated by the RO. 
 As such, this issue is not before the Board and must be 
adjudicated by the RO.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In addition, the Veteran's claim for service connection for a 
bilateral eye disability is impacted by the outcome of his 
service connection claim for a stroke as the medical evidence 
suggests that vision problems may be among his stroke residuals.  
Therefore, the two claims are inextricably intertwined.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 
 As the service connection claim for a bilateral eye disability 
claim is "inextricably intertwined" with the service connection 
claim for residuals of a CVA, the bilateral eye disability claim 
must also be remanded to the AOJ in accordance with the holding 
in Harris.

With respect to the claim for bilateral eye disability, during 
the development of his claim, the Veteran was provided a VA 
examination in June 2007.  The VA examiner found it was unlikely 
that the Veteran's loss of vision resulted from his inservice 
head injury.  However, the June 2007 VA examiner only noted the 
Veteran suffered a CVA in 1998, but he did not give an 
etiological opinion as to the cause of the CVA.  (See June 2007 
VA examination report).

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease. 
 See 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence... is essential 
for a proper appellate decision").  As the June 2007 VA 
examination did not fully address the Veteran's contentions, he 
must be provided a new VA examination to determine whether 1) his 
1998 CVA is etiologically related to his in-service injury and 2) 
if so, whether his current bilateral eye disability is 
proximately due to, or has been chronically worsened by the CVA.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of his CVA.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review 
and the examination report should reflect 
that such a review was accomplished.  Any 
medical testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide an 
opinion as to the following:

a.	Whether the Veteran's 1998 CVA is at least 
as likely as not etiologically related to 
his in-service injury which occurred in 
approximately 1958.

b.	If answered in the affirmative, whether any 
current bilateral eye disability is 
proximately due to or has been chronically 
worsened by the 1998 CVA.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion 
provided.

A detailed rationale should be provided for 
all opinions.  Conversely, if the examiner 
concludes that an etiological opinion 
cannot be provided, he or she should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

2.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim of service 
connection for a bilateral eye disability.  
If the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

